DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.

Response to Arguments
The affidavit submitted on 11/9/22 has been considered. However, it only provides statements without factual evidence for support and therefore cannot be of probative value (see MPEP §716.01(c)). Due to the absence of any factual evidence indicating the argued ranges are critical to the disaggregation of amyloid oligomers the assertions of expected results constitute mere argument. The values in the affidavit (#3, page 3) are considerably narrower than what is disclosed in the Applicant’s specification (par. 54) and Claims 2, 3, 6, 22, and 24. If these values are truly critical, it would appear the Applicant’s claimed and disclosed invention would not work for the intended purpose of disaggregating oligomers. To elaborate, the affidavit says a power level of less than 1.6 Watts/kg will not demonstrate amyloid disaggregation in the 600MHz-1600MHz frequency range. Claims 2, 3, 6, 22, and 24, which claim frequencies and power levels outside this range, would therefore not be able to accomplish the claimed disaggregation. Furthermore, the ranges/values argued are not presently claimed and therefore Applicant’s arguments are not commensurate in scope with the currently pending claims. Applicant’s arguments, see pages 10-15, filed 11/9/22 have been fully considered, but they are not persuasive.  
Claim Objections
The previous objection made in Claim 1 is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight (PG Pub. 2014/0330353).
Regarding Claim 1, Knight discloses a system and method for treating formation of amyloid oligomers, comprising:
positioning one emitter (see microstrip antenna 104; Fig. 6) of a transcranial electromagnetic treatment (TEMT) system at a location relative to a head of a patient such that the emitter emits an electromagnetic frequency signal toward the head of the patient (see par. 46-47); and
activating the emitter to apply TEMT to the patient (see par. 14) and disaggregating amyloid oligomers in neurons of the patient by activating the first emitter and the second emitter to apply TEMT to the patient (see par. 38 and 41). The examiner considers the RF dosage of 0.25W/kg and frequency of 100kHz-200GHz (see par. 41, 45), preferably 918MHz is encompassed by the 0.1W/kg-8.0W/kg dosage and 1MHz-430 THz frequency disclosed in par. 54 of the Applicant’s specification. 
Regarding Claim 2, Knight discloses wherein the emitters emit a continuous signal with a frequency between 1 megahertz (MHz) and 450 terahertz (THZ) (see continuous wave at 918MHz; par. 45).
Regarding Claim 3, Knight discloses wherein the first signal frequency and the second signal frequency are between 1 MHz and 3 gigahertz (GHz) (see par. 45 and 49). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8-13, 15-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG Pub. 2014/0330353) in view of Tyler (PG Pub. 2012/0289869).
Regarding Claims 4-5, Knight does not disclose checking for a response from the patient after applying TEMT. Tyler discloses a similar electromagnetic therapy (see par. 62) further comprising: 
determining a response of the patient to the TEMT (see par. 93); and
altering treatment parameters selected from frequency, pulse rate, duration, and power level during a subsequent TEMT based on the response of the patient to the TEMT (see par. 96). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feedback loop because Tyler teaches it helps to fine tune the stimulation being delivered to the subject (see par. 96). The examiner considers parameters are also selected based on an estimate of Alzheimer’s markers because EEG or EMG may indicate Alzheimer’s (see par. 28) and the claim language does not explicitly limit the marker to A-beta or tau oligomers.
Regarding Claims 8 and 17, Tyler discloses wherein the first signal and the second signal differ with regards to at least one of power level, modality, continuous or pulsed, phase, and pulse repetition rate (see phase; par. 47-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the phase of the two signals because Tyler teaches it helps to focus the stimulation through the skull to specific brain regions (see par. 47).
Regarding Claim 9, see rejection of similarly worded Claims 1 and 7 above. Tyler further discloses a controller (see par. 55).
Regarding Claim 10, Tyler discloses wherein the TEMT system is a handheld device that comprises the controller and emitter array (see par. 113).It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system handheld because Tyler teaches the benefit of being able to bring the portable system to the patient and during transportation to the hospital (see par. 113 and 114).
Regarding Claim 11, Tyler discloses a handheld device that comprises the emitter array (see transducers; Fig. 5); and a second device that comprises the controller and that is coupled via cable to the handheld device (see wires; par. 56).
Regarding Claim 12, Tyler discloses a head device (see helmet; par. 54) to be placed over the patient, and wherein the emitter array is disposed in the head device (see par. 10 and Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system wearable on the head so that the stimulation components can be close to the target region (see par. 53).
Regarding Claim 13, Tyler discloses wherein the head device is lowered relative to a patient underneath the head device (see par. 53). The examiner considers “wearing” a helmet necessitates lowering the helmet relative to a head or patient.
Regarding Claim 15, Tyler discloses wherein emitters of the array are activated in sequence (see par. 70). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate the emitters in sequence to avoid subsequent second injury to the brain (see par. 70).
Regarding Claim 16, Tyler discloses wherein multiple emitters of the array are active simultaneously (see par. 48 and Fig. 8F). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate several emitters simultaneously to direct or focus the stimulation to one or more brain regions (see par. 67).
Regarding Claim 18, Tyler discloses a treatment status indicator to indicate a status of the treatment (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to include status indicators so that the subject or remote command center can control the system as needed (see par. 63).
Regarding Claim 19, Tyler discloses wherein the first emitter and the second emitter are in electrical contact with the scalp of the patient (see par. 52). It would have been obvious to one of ordinary skill in the art at the time of the invention to contact the scalp of the patient to provide stimulation to the brain (see par. 52).
Regarding Claim 21, see rejection of Claim 1 above. Tyler further discloses repositioning the emitter (see par. 49). It would have been obvious to one of ordinary skill in the art at the time of the invention to change the position of the emitters to focus the stimulation fields in response to feedback information (see par. 49).
Regarding Claim 22, Knight does not disclose the specific time to administer the therapy. It would be obvious to one of ordinary skill in the art to keep the emitter active between 5 minutes to 120 minutes (see par. 32) delivering between 0.1 W/kg to 8.0 W/kg average specific absorption rate (SAR) because Knight teaches one of ordinary skill would be able to determine the timing based on the patient, condition, characteristics of the emitter and any other factors (see par. 40 and 57). 
Regarding Claim 23, Knight discloses a predetermined number of exposures per day (see par. 60), but does not explicitly say how many days. It would have been obvious to one having ordinary skill in the art at the time of the invention to apply TEMP for at least 2 days since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)). 
Regarding Claims 24 and 25, see rejection of Claims 1 and 2 above. Tyler further discloses a power source to provide power to a subcutaneous implant (see par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to make an implanted version as long as the stimulation was able to reach the brain (see par. 52).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG Pub. 2014/0330353) in view of Mishelevich et al. (PG Pub. 2012/0283502).
Regarding Claim 6, Knight does not elaborate on pulse repetition rate or duty cycle. Mishelevich discloses a similar neuromodulation system that uses ultrasound and RF therapy having a pulse repetition rate of 10Hz to 300Hz (see par. 82) and a variable duty cycle (see par. 73). The examiner considers any duty cycle would inherently fall between 1% and 100%. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the stimulation parameters shown by Mishelevich teaches it is advantageous for achieving particular forms of neuromodulation (see par. 91). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG Pub. 2014/0330353).
Regarding Claim 7, Knight discloses directing the first emitter to broadcast a first signal toward the brain of the patient to disaggregate amyloid oligomers; and directing the second emitter to broadcast a second signal toward the brain of the patient to disaggregate amyloid oligomers; and the first signal and the second signal are directed to a same area of the brain (see Fig. 7). The Examiner considers when two emitters are right next to each other as shown in Fig. 7, they are directed to a same area of the brain [emphasis added]. It would have been obvious to one of ordinary skill in the art at the time of the invention to target a specific area of the brain depending on the brain region needs or desired treatment effect (see par. 34).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG Pub. 2014/0330353) in view of Tyler (PG Pub. 2012/0289869) as applied to Claim 12 above, and further in view of Mishelevich et al. (PG Pub. 2012/0283502).
Regarding Claim 14, Knight does not disclose detecting a distance between the device and the head of the patient. Mishelevich discloses sensors for detecting a position of the head device relative to the head of the patient wherein the controller receives an output of the sensor to modify treatment parameters (see par. 84, 93, and 96). It would have been obvious to one of ordinary skill in the art at the time of the invention to consider the device position relative to the head because Mishelevich teaches it allows for correct flexible targeting (see par. 84). 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (PG Pub. 2014/0330353) as applied to Claims 1-3 above and Tyler (PG Pub. 2012/0289869) as applied to Claims 24-25 above, and further in view of Lesser et al. (US Patent 6248126).
Regarding Claims 26 and 27, Arendash and Tyler do not elaborate on the subcutaneous charging of the power source. Lesser discloses a brain disorder treatment system where the power source (25) is external and is inductively coupled to the subcutaneous implant through a head of the user (see col. 8, lines 45-55) and charging occurs through the alignment of magnets (see Fig. 1 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to transfer energy in this manner to safely manage any heat transfer (see col. 3, lines 24-27). 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353).
Regarding Claim 1, Arendash discloses a method, comprising:
positioning at least one emitter of a transcranial electromagnetic treatment (TEMT) system at a location relative to a head of a patient such that the emitter emits an electromagnetic frequency signal toward the head of the patient (see par. 6); and
activating the emitter to apply TEMT to the patient (see par. 8). 
Arendash does not explicitly disclose disaggregating amyloid oligomers by activating the two emitters to apply TEMT to the patient. Knight discloses a similar Alzheimer treatment system where two emitters (see antennae 104; Fig. 6) provide electromagnetic stimulation to disaggregate amyloid oligomers (see par. 38 and 41). The examiner considers Knight provides stimulation parameters (see par. 41) that are within the ranges disclosed by the Applicant as accomplishing the disaggregation of amyloid oligomers (see par. 54 of Applicant’s specification). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the emitters to disaggregate the oligomers because Knight teaches the oligomers cause an imbalance of certain chemicals in the brain when they are not broken down and eliminated—the imbalance being attributed to Alzheimer’s (see par. 38).
Regarding Claim 2, Arendash discloses wherein the emitters emit a continuous signal with a frequency between 1 megahertz (MHz) and 450 terahertz (THZ) (see par. 9).
Regarding Claim 3, Arendash discloses wherein the first signal frequency and the second signal frequency are between 1 MHz and 3 gigahertz (GHz) (see par. 9).
Claims 4-5, 7-13, 15-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353) as applied to Claims 1-3 above, and further in view of Tyler (PG Pub. 2012/0289869).
Regarding Claim 4, Arendash does not disclose checking for a response from the patient after applying TEMT. Tyler discloses a similar electromagnetic therapy (see par. 62) further comprising: 
determining a response of the patient to the TEMT (see par. 93); and
altering treatment parameters during a subsequent TEMT based on the response of the patient to the TEMT (see par. 96). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the feedback loop because Tyler teaches it helps to fine tune the stimulation being delivered to the subject (see par. 96). The examiner considers parameters are also selected based on an estimate of Alzheimer’s markers because EEG or EMG may indicate Alzheimer’s (see par. 28) and the claim language does not explicitly limit the marker to A-beta or tau oligomers.
Regarding Claim 7, Knight discloses directing the first emitter to broadcast a first signal toward the brain of the patient to disaggregate amyloid oligomers; and directing the second emitter to broadcast a second signal toward the brain of the patient to disaggregate amyloid oligomers; and the first signal and the second signal are directed to a same area of the brain (see Fig. 7). The Examiner considers when two emitters are right next to each other as shown in Fig. 7, they are directed to a same area of the brain [emphasis added]. It would have been obvious to one of ordinary skill in the art at the time of the invention to target a specific area of the brain depending on the brain region needs or desired treatment effect (see par. 34).
Regarding Claims 8 and 17, Tyler discloses wherein the first signal and the second signal differ with regards to at least one of power level, modality, continuous or pulsed, phase, and pulse repetition rate (see phase; par. 47-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the phase of the two signals because Tyler teaches it helps to focus the stimulation through the skull to specific brain regions (see par. 47).
Regarding Claim 9, see rejection of similarly worded Claims 1 and 7 above. Tyler further discloses a controller (see par. 55).
Regarding Claim 10, Tyler discloses wherein the TEMT system is a handheld device that comprises the controller and emitter array (see par. 113). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system handheld because Tyler teaches the benefit of being able to bring the portable system to the patient and during transportation to the hospital (see par. 113 and 114).
Regarding Claim 11, Tyler discloses a handheld device that comprises the emitter array (see transducers; Fig. 5); and a second device that comprises the controller and that is coupled via cable to the handheld device (see wires; par. 56).
Regarding Claim 12, Tyler discloses a head device (see helmet; par. 54) to be placed over the patient, and wherein the emitter array is disposed in the head device (see par. 10 and Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the system wearable on the head so that the stimulation components can be close to the target region (see par. 53).
Regarding Claim 13, Tyler discloses wherein the head device is lowered relative to a patient underneath the head device (see par. 53). The examiner considers “wearing” a helmet necessitates lowering the helmet relative to a head or patient.
Regarding Claim 15, Tyler discloses wherein emitters of the array are activated in sequence (see par. 70). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate the emitters in sequence to avoid subsequent second injury to the brain (see par. 70).
Regarding Claim 16, Tyler discloses wherein multiple emitters of the array are active simultaneously (see par. 48 and Fig. 8F). It would have been obvious to one of ordinary skill in the art at the time of the invention to activate several emitters simultaneously to direct or focus the stimulation to one or more brain regions (see par. 67).
Regarding Claim 18, Tyler discloses a treatment status indicator to indicate a status of the treatment (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to include status indicators so that the subject or remote command center can control the system as needed (see par. 63).
Regarding Claim 19, Tyler discloses wherein the first emitter and the second emitter are in electrical contact with the scalp of the patient (see par. 52). It would have been obvious to one of ordinary skill in the art at the time of the invention to contact the scalp of the patient to provide stimulation to the brain (see par. 52).
Regarding Claim 21, see rejection of Claim 1 above. Tyler further discloses repositioning the emitter (see par. 49). It would have been obvious to one of ordinary skill in the art at the time of the invention to change the position of the emitters to focus the stimulation fields in response to feedback information (see par. 49).
Regarding Claim 22, Arendash discloses the emitter is active between 5 minutes to 120 minutes (see par. 32) delivering between 0.1 W/kg to 8.0 W/kg average specific absorption rate (SAR) (see par. 7).
Regarding Claim 23, Arendash discloses repeating application of TEMT daily for at least 2 days (see par. 12).
Regarding Claims 24 and 25, see rejection of Claims 1 and 2 above. Tyler further discloses a power source to provide power to a subcutaneous implant (see par. 55). It would have been obvious to one of ordinary skill in the art at the time of the invention to make an implanted version as long as the stimulation was able to reach the brain (see par. 52).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arendash et al. (PG Pub. 2012/0065456) in view of Knight (PG Pub. 2014/0330353) as applied to Claims 1-3 above and Tyler (PG Pub. 2012/0289869) as applied to Claims 24-25 above, and further in view of Lesser et al. (US Patent 6248126).
Regarding Claims 26 and 27, Arendash and Tyler do not elaborate on the subcutaneous charging of the power source. Lesser discloses a brain disorder treatment system where the power source (25) is external and is inductively coupled to the subcutaneous implant through a head of the user (see col. 8, lines 45-55) and charging occurs through the alignment of magnets (see Fig. 1 and 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to transfer energy in this manner to safely manage any heat transfer (see col. 3, lines 24-27). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792          

                                                                                                                                          /ALLEN PORTER/Primary Examiner, Art Unit 3792